DETAILED ACTION
	Claims 1-33 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Appeal Brief, filed October 4, 2021, with respect to the rejection(s) of claim(s) 1-21 and 23-33 under 103 over Klasen-Memmer in view of Pausch, and claim 22 further in view of Saito have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of a different interpretation of previously applied reference Klasen-Memmer. Saito is also still being used as prior art because it continues to teach formula CC-V-V.
Therefore, this action is Non-Final.
In view of the appeal brief filed on October 4, 2021, PROSECUTION IS HEREBY REOPENED.  New grounds of rejection are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37.  The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal.  If, however, the appeal fees set forth 
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below: 
/CYNTHIA H KELLY/                        Supervisory Patent Examiner, Art Unit 1722                                                                                                                                                                                
 .
Claim Objections
Claims 1-4, 6, 11-13, 17-25, and 30 are objected to because of the following informalities:  Claim 1 recites “compounds of formula I”, the “s” should be omitted as there is only one compound of formula I. Claims 1-4, 6, 11, and 30 recite “up to 15 C atoms” or “up to 12C atoms”. The Examiner suggests reciting a lower limit. Claims 12, 13, and 17-25 recite “said medium comprises” or “said medium contains” but should instead recite “said medium additionally comprises” or “said medium additionally contains” for consistency purposes, see claims 2-11 etc.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-21 and 23-33 are rejected under 35 U.S.C. 103 as being unpatentable over Klasen-Memmer et al. (U.S. 2013/0183460) as evidenced by Lee et al. (U.S. 2012/0162595).
Klasen-Memmer et al. teaches in Example M44, for the preparation of a PS-VA mixture, 0.2% of the polymerisable compound (claim 12) of the formula 

    PNG
    media_image1.png
    118
    291
    media_image1.png
    Greyscale
  (RM-1 of instant claim 16) are added to 99.8% of the mixture according to Example M6. The PS-VA mixture is introduced into a cell having homeotropic alignment. After application of a voltage of 24 V, the cell is irradiated with UV light with a power of 100 mW/cm.sup.2 [0393-0394] (claims 27-29) wherein Example M6 is the following: 

    PNG
    media_image2.png
    362
    480
    media_image2.png
    Greyscale
 [0355] which has a rotational viscosity of 105 mPas, an elastic constant of 13.5 pN, and a dielectric anisotropy of -2.9 (claims 1, 32, and 33). Compound CCH-23 in an amount of 20.00% (claim 1) is equivalent to formula O-17a of instant claim 10 and is a homologous compound of formula I of instant claim 1. Case law holds that homologues (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 195 USPQ 426 (CCPA 1977). In re Payne (A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. "An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties.") 203 USPQ 245 (CCPA 1979); In re Dillon 16 USPQ2d 1897 (Fed. Circ. 1991). See MPEP § 2144. Furthermore, claim 1, specifically formula IIB-11 of instant claim 31 when alkyl denotes a straight-chain alkyl having 3 or 1 C atoms respectively and alkyl* denotes a straight-chain alkyl having 2 C atoms. Compound CY-3-O2 in an amount of 10.00% is equivalent to formula IIA of instant claim 2 and formula CY-n-Om of instant claim 17 when R2A is an alkyl radical having 3 C atoms which is unsubstituted, p is 1, Z2 is a single bond, L1 and L2 are F, (O) is O, and v is 2 and when n is 3 and m is 2, respectively. Compound PCH-301 is equivalent to formula III of instant claim 3 when R31 is a straight-chain alkyl having 3 C atoms, Z3 is a single bond, ring A is 
    PNG
    media_image3.png
    48
    76
    media_image3.png
    Greyscale
, and R32 is a straight-chain alkoxy radical having 1 C atom. Compounds CLY-2-O4, CLY-3-O2, and CLY-3-O3 in an amount of 19.00% are equivalent to formula L-4 of instant claim 4 when R is an alkenyl radical having 2 or 3 C atoms respectively, (O) is O, and alkyl is an alkyl radical having 4, 2, or 3 C atoms respectively, specifically formula CLY-n-Om of instant claim 20 when n is 3 and m is 2. Compound CCP-3-3 is equivalent to formula O-9 of instant claim 6, specifically formula O-9b of instant claim 10. Compound BCH-32 is equivalent to formula O-16 of instant claim 6 when R1 is an alkyl radical having 3 C atoms and R2 is an alkyl radical having 2 C atoms. Compound CCH-34 is equivalent to formula O-17 of instant claim 6, specifically formula O-17d of instant claim 10. Compounds CPY-2-O2 and CPY-3-O2 in an amount of 15.00% are equivalent to CPY-n-Om of instant claims 17-20 when n is 2 or 3 respectively and m is 2 and the formula shown in instant claim 30 when R2B is an claim 17). The total amount of compounds of formulas CPY-n-Om and PY-n-Om is 29.00% (claim 19). The total amount of compounds of formulas CPY-n-Om and CLY-n-Om is 34.00% (claim 20). The above is a mixture, therefore the process of mixing the above compounds is taught (claim 26).
With regard to claims 5 and 24, Klasen-Memmer et al. teaches the liquid-crystalline medium additionally comprises one or more fluorinated terphenyls of the formulae T-1 to T-21 [0088] such as the following formula T-4:

    PNG
    media_image4.png
    135
    393
    media_image4.png
    Greyscale
[0088] wherein R denotes a straight-chain alkyl having 1-6 C atoms and m=1-6 [0090] which is equivalent to formula T-4 of instant claim 5 when R is a straight-chain alkyl having 1-6 C atoms and m is 1-6, specifically formula PGIY-n-Om of instant claim 24 when n and m are 1-6. Klasen-Memmer et al. also teaches the medium according to the invention preferably comprises the terphenyls of the formula T-1 to T-21 in amount of 2-30% by weight [0092] which overlaps the claimed range of 3-15%. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). Klasen-Memmer et al. further teaches besides the compounds of the formulae IIA and/or IIB and/or IIC, one or more compounds of the formula I, the mixtures according to the invention preferably comprise 
	With regard to claims 7 and 18, Klasen-Memmer et al. teaches preferred mixtures comprise one or more indane compounds of the formula In [0131] such as formula In-3 which is the following:

    PNG
    media_image5.png
    123
    381
    media_image5.png
    Greyscale
 [0131] wherein R11 is a straight-chain alkyl radical having 1-6 C atoms [0131] which is equivalent to formula In of instant claim 7 when R11 is a straight-chain alkyl having 1-6 C atoms, i is 0, R12 is H, and R13 is halogen (fluorine), specifically formula CK-n-F of instant claim 18 when n is 1 to 6. Klasen-Memmer et al. also teaches the proportions of compounds of formula In and subformulae In-1 to In-16 are preferably employed in the mixtures according to the invention in concentrations ≥5% by weight [0140]. The above mixture M5 comprises 8.00% of compound CPY-3-O2, therefore the combined amounts overlap the combined range of 10-70% in claim 18. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). Klasen-Memmer et al. further teaches besides the compounds of the formulae IIA and/or IIB and/or IIC, one or more 
With regard to claim 8, Klasen-Memmer et al. teaches the following Example M36:

    PNG
    media_image6.png
    171
    483
    media_image6.png
    Greyscale
 
    PNG
    media_image7.png
    221
    482
    media_image7.png
    Greyscale
[0385] wherein homologous compound CCH-23 is present in an amount of 15.00% and compounds PY-4-O2, PY-1-O4, and PY-3-O2 are equivalent to formula IIB of instant claim 1 when 
With regard to claims 9, 13-15, and 21, Klasen-Memmer et al. teaches in Example M77, 0.01% of the following compound is added to the VA mixture according to Example M71 [0430]:

    PNG
    media_image8.png
    164
    168
    media_image8.png
    Greyscale
[0430] which is equivalent to a UV stabilizer, specifically sixth compound shown in claim 15 when n is 7. Example M71 is a PS-VA mixture comprising 0.4% of a polymerizable compound added to the VA mixture according to Example M70 [0424] which is the following:

    PNG
    media_image9.png
    343
    486
    media_image9.png
    Greyscale
 [0423] wherein compound CC-3-V1 in an amount of 8.00% is equivalent to the sixth compound shown 
With regard to claim 11, Klasen-Memmer et al. teaches preferred mixtures comprise one or more compounds selected from the group of the difluorobenzochroman compounds of the formula BC, chromans of the formula Cr, fluorinate phenanthrenes of the formulae PH-1 and PH-2, fluorinated dibenzofurans of the formula BF [0121] such as the following formula BC:

    PNG
    media_image10.png
    121
    386
    media_image10.png
    Greyscale
[0121] wherein RB1 and RB1 have the meaning of R2A [0123] which is H, an alkyl radical having up to 15 C atoms which is unsubstituted or monosubstituted by CN or CF3 or at least monosubstituted by halogen, where, in addition, one or more CH2 groups in these radicals may be replaced by –O-, -S-, cyclobutane, -C≡C-, -CF2O-, -OCF2-, -OC-O- or –O-CO- [0051] which is equivalent to formula BC of instant claim 11 when RB1 and RB2 are H, an alkyl radical having up to 15 C atoms which is unsubstituted or monosubstituted by CN or CF3 or at least monosubstituted by halogen, where, in addition, one or more CH2 groups in these radicals may be replaced by –O-, -S-, cyclobutane, -C≡C-, -CF2O-, -OCF2-, -OC-O- or –O-CO-. Klasen-Memmer et al. further teaches besides the compounds of the formulae IIA and/or IIB and/or IIC, one or more compounds of the formula I, the mixtures according to the invention preferably comprise one or more compounds from Table A 
With regard to claim 23, Klasen-Memmer et al. teaches the liquid-crystalline medium additional comprises a compound of the formula 

    PNG
    media_image11.png
    185
    327
    media_image11.png
    Greyscale
[0077] preferably in total amounts of 10% by weight [0078] which are equivalent to the first three compounds shown in instant claim 9 and formula CC-n-V of instant claim 23 when n is 3-5 respectively and are within the claimed range of 5-60% of instant claim 23.
With regard to claim 25, Klasen-Memmer et al. teaches compound CC-3-2V1 in an amount of 8.00% in Example M54 [0407] which is equivalent to formula CC-n-2V1 of instant claim 25 when n is 3 and is within the claimed range of 3-20%. Klasen-Memmer et al. also teaches besides the compounds of the formulae IIA and/or IIB and/or IIC, one or more compounds of the formula I, the mixtures according to the invention preferably comprise one or more compounds from Table A [0324] and the (following) examples are intended to explain the invention without limiting it [0334]. Klasen-Memmer et al. also teaches that it is possible to improve the rotational viscosity and thus the response .
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Klasen-Memmer et al. (U.S. 2013/0183460) as applied to claim 1 above, and further in view of Saito (U.S. 2011/0096285).
With regard to claim 22, Klasen-Memmer et al. teaches the above liquid-crystalline medium but does not teach a compound of formula CC-V-V.
However, Saito teaches a liquid crystal composition comprising at least one compound of formulas (1) and (2) [0011] wherein compound (2) is the following:

    PNG
    media_image12.png
    98
    333
    media_image12.png
    Greyscale
[0011] wherein R3 and R4 are alkenyls having 2 to 12 carbon atoms [0011] such as compound V-HH-V seen in Example 2 [0098] which is equivalent to formula CC-V-V of instant claim 22. Saito also teaches wherein the ratio of the second component is in the range of 5% to 50% by weight [0021] which is within the claimed range of 5-60%. Saito further teaches the compounds of formula (2) decreases the viscosity [0043] and a composition having negative dielectric anisotropy and compounds of formulas (1) and (2) satisfies at least one of characteristics such as a high maximum temperature of a nematic phase, a low minimum temperature of a nematic phase, a small viscosity, a suitable optical anisotropy, a large dielectric anisotropy, a large specific resistance, a high stability to ultraviolet light and a high stability to heat [0015]. Therefore, it would have been obvious to one of ordinary skill in 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA E MALLOY whose telephone number is (571)270-5849. The examiner can normally be reached 8:00-4:30 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/Anna Malloy/Examiner, Art Unit 1722           

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722